DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is noted that while the amendment filed on 7/13/21 has been entered, it does not comply with MPEP 714 or 37 CRF 1.121(c)(2) because claim 4 comprises amendments that were not indicated in the amendment filed on 7/13/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the coloring agent of said second color" and “said coloring agent in said second color” in the last three clauses.  There is insufficient antecedent basis for these limitations in the claim as nowhere in the claim established the coloring agent is in said second color. While the claim has recited a coloring agent being distributed through at 
Claim 13 recites the limitation "whereby W is 3-45 cm 10-30 cm" in lines 2-3.  It is unclear if the limitation intends to only recite W is 3-45 cm or that 10-30 cm is also intended to be recited. For the purpose of examination, the limitation “10-30 cm” has not been treated on the merits due to new claim 19. Clarification and appropriate correction are requested.
Claim 14 recites the limitation “further comprising a backsheet, wherein the sealing membrane is formed by a portion of the backsheet that extends beyond the at least one edge of the solar module”. However, claim 12 from which claim 14 depends upon recites “at least one edge, said solar module comprising a sealing membrane extending from said at least one edge thereof”, such that no portion of the backsheet has been previously recited to extend beyond the at least one edge of the solar module. Additionally, it is still unclear what the difference between “a backsheet” and “the sealing membrane” is as recited in the claims. Clarification and appropriate correction are requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al. (US 2008/0006323) in view of Kataoka et al. (US 6,307,145).
Regarding claim 1, Kalkanoglu discloses a solar module (150) having a layered structure (see Figure 11), said solar module comprising: 
a solar cell layer comprising solar cells (152), said solar cells having an active front side (top side in Figure 11) having a first color (it is well known in the art the solar cells have a certain color depending on material), and 

a coloring agent being distributed through at least a portion of a thickness of the transparent or translucent coloring layer in such a manner that said transparent or translucent coloring layer has a uniform second color or a non-uniform second color (it is disclosed the encapsulant has decorative pigment 166 dispersed to simulate the appearance of a conventional roofing shingle; [0057]), and wherein the top cover can be a fluororesin film ([0050]), but the reference does not expressly disclose said transparent or translucent coloring layer comprises one or more of: 
transparent fibers colored on their outer surfaces with the coloring agent of said second color, 
translucent fibers colored with said coloring agent in said second color, 
filaments dyed or coated with said coloring agent in said second color.
Kataoka discloses the use of nonwoven fabric of glass fiber (106) in the transparent surface sealant resin layer (102) that is on the front surface of the solar cell layer (101) (see Figure 1A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated nonwoven glass fiber in the transparent or translucent coloring layer in front of the solar cell layer of Kalkanoglu, as taught by Kataoka, so that reinforcement can be provided to the module and the thickness of the sealant can be maintained when the surface is covered by a fluorosresin film instead of glass, where the film can be easily scratched or damaged, as taught by Kataoka (C1/L55-C2/L26).

Regarding claim 4, modified Kalkanoglu discloses all the claim limitations as set forth above. Kataoka further discloses said transparent or translucent coloring layer comprises a web formed by one or more of said transparent fibers, the translucent fibers and the filaments, the web comprising substantially evenly distributed openings, for allowing light to pass therethrough (it is disclosed the glass fiber is a nonwoven fabric that is preferably between 5-20 parts by weight to the sealant (C7/L52-55), which means it has visible openings allowing light to pass therethrough).
Regarding claim 6, modified Kalkanoglu discloses all the claim limitations as set forth above. Kataoka further discloses said transparent or translucent coloring layer comprises a mat formed by one or more of said transparent or translucent fibers and filaments (as set forth above).
Regarding claim 8, modified Kalkanoglu discloses all the claim limitations as set forth above, and further discloses individual ones of the transparent fibers, the translucent fibers or the filaments are partly or completely covered by pigments or a coloring of a toner, depending on a desired intensity of the second color, and upon a desired pattern of coloring (as set forth above, the fibers would be coated by the pigments in the layer).
Regarding claim 16.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al. (US 2008/0006323) in view of Kataoka et al. (US 6,307,145), as applied to claim 1 above, and further in view of Nelson et al. (US 2011/0036390).
	Regarding claim 2, modified Kalkanoglu discloses all the claim limitations as set forth above, and further discloses a background layer (160) behind the solar cell layer (see Figure 11), but the reference does not expressly disclose a background layer having a color similar to or substantially similar to said first color, whereby; I) the background layer is provided behind the solar cell layer, or II) the background layer has cutouts matching the solar cells, or III) the background layer is provided in front of the solar cell layer and has at least substantially translucent or transparent areas aligned with the active front side of the solar cells.
	Nelson discloses the bulk encapsulant for a solar module can include pigments or dyes throughout the bulk encapsulant ([0035]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the pigment in the lower surface encapsulant resin of modified Kalkanoglu, as taught by Nelson, so that only one type of encapsulant needs to be prepared for the manufacture of the solar module, which reduces time and cost in the manufacture.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al. (US 2008/0006323) in view of Kataoka et al. (US 6,307,145), as applied to claim 1 above, and further in view of Lin et al. (US 2011/0114178).
Regarding claim 5, modified Kalkanoglu discloses all the claim limitations as set forth above, but the reference does not expressly disclose a transparent or translucent masking layer 
Lin discloses a solar module (100) comprising a layer of solar cells (200) and a masking layer (410) to mask the original color of the solar cells ([0018]) and a coloring layer (420) on top of the masking layer to provide a vivid and colorful image or picture ([0018]), wherein the colored layer is disposed within a sealing layer (510) (see Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a transparent or translucent masking layer between said transparent or translucent coloring layer and said solar cell layer in the device of modified Kalkanoglu, as taught by Lin above, so that the original color of the solar cells can be masked and another image or design from the coloring layer can be displayed and viewed by a user instead, as taught by Lin above.
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al. (US 2008/0006323) in view of Kataoka et al. (US 6,307,145), as applied to claim 1 above, and further in view of Hebrink et al. (US 2014/0083481).
Regarding claim 7, modified Kalkanoglu discloses all the claim limitations as set forth above, but the reference does not expressly disclose a front sheet comprising an anti-reflective surface.
	Hebrink discloses a front cover (10) for a solar cell module (1), wherein the front cover can comprise surface structures such as prisms for anti-reflective purposes ([0082]).

Regarding claim 17, modified Kalkanoglu discloses all the claim limitations as set forth above. Hebrink further discloses the front sheet comprises a layer of prismatic glass ([0082]), whereby at least a surface of the front sheet oriented away from the solar cells has a prismatic structure (front surface of the cell; [0082]).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al. (US 2008/0006323) in view of Kataoka et al. (US 6,307,145), as applied to claim 1 above, and further in view of Iwasaki et al. (US 2014/0124016).
Regarding claim 9, modified Kalkanoglu discloses all the claim limitations as set forth above, and further discloses it is desirable to print a design on the solar module ([0027]) with decorative overlay having a chosen image or design ([0057] and [0058]), but the reference does not expressly disclose the active front side of the solar cells is at least partly covered with a sheet having thereon an image in a form of a hologram or in a form of lenticular printing.
Iwasaki discloses it is well known in the art before the effective filing date of the claimed invention to incorporate a cover over a solar module on the light receiving surface, wherein the cover comprises an image that changes depending on the viewer’s angle (same effect as lenticular printing and holograms) (abstract and [0013]-[0015]; see Figure 10).

Regarding claim 10, modified Kalkanoglu discloses all the claim limitations as set forth above. Iwasaki further discloses the sheet having the image in the form of a hologram or in the form of lenticular printing is provided as an outermost sheet of the solar module (as set forth above).
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al. (US 2008/0006323) in view of Kataoka et al. (US 6,307,145), as applied to claim 1 above, and further in view of Murakami et al. (US 6,518,493).
Regarding claim 9, modified Kalkanoglu discloses all the claim limitations as set forth above, and further discloses it is desirable to print a design on the solar module ([0027]) with decorative overlay having a chosen image or design ([0057] and [0058]), but the reference does not expressly disclose the active front side of the solar cells is at least partly covered with a sheet having thereon an image in a form of a hologram or in a form of lenticular printing.
Murakami discloses it is well known in the art before the effective filing date of the claimed invention to incorporate a decorating thin film member (152) on the active front side of a solar cell (142) of a module (144) as part of a display (148), wherein the decorating thin film 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a decorating thin film member on the active front side of the solar cells having an image in the form of a hologram in the solar module of modified Kalkanoglu, as taught by Murakami above, so that it is possible to provide an increase in variation in design in which a decorative property is great and the depth of a pattern and three-dimensional effect are excellent for the electronic device, as taught by Murakami (C4/L13-20).
Regarding claim 18, modified Kalkanoglu discloses all the claim limitations as set forth above. Murakami further discloses the sheet having thereon the image in the form of a hologram or in the form of lenticular printing (152) is provided between the solar cell layer (144) and a front sheet of the solar module (150) (see Figure 18).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al. (US 2008/0006323) in view of Kataoka et al. (US 6,307,145), as applied to claim 1 above, and further in view of Truzzi et al. (US 2011/0162701).
Regarding claim 11, modified Kalkanoglu discloses all the claim limitations as set forth above, but the reference does not expressly disclose a streetlight comprising one or more solar modules according to claim 1.
It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2114.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one or more solar modules as part of a streetlight as claimed, as it is capable of doing so and as the use of photovoltaic modules for supplying electrical power to street lights is nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Claims 12-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al. (US 2008/0006323) in view of Kataoka et al. (US 6,307,145), as applied to claim 1 above, and further in view of Shiao et al. (US 2009/0133739).
Regarding claim 12, modified Kalkanoglu discloses all the claim limitations as set forth above, and further discloses comprising at least one edge (see Figure 11), and a backing plate (164) (reads on “sealing membrane”) formed of a rigid electrically insulating material such as steel, aluminum, fluoropolymers,  polyester, or polycarbonate ([0068]), wherein the solar module is for use in a roofing application ([0074]), but the reference does not expressly disclose comprising at least one edge, said solar module comprising a sealing membrane extending from said at least one edge thereof at least partly along a length of said at least one edge.
	Shiao discloses a solar module for a roofing application, wherein the solar module (100) comprises a colored or patterned layer (130) on the roofing substrate surrounding the photovoltaic cells (120), wherein the solar module comprises a roofing substrate formed of a 
	As modified Kalkanoglu is not limited to any specific examples of structural configurations for the solar module for use in a roofing application and as solar modules used in roofing applications having a backing plate extending from said one edge thereof at least partly along the length of said edge were well known in the art before the effective filing date of the claimed invention, as evidenced by Shiao above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable structural configuration for the solar module for use in a roofing application, including one in which the backing plate extends from an edge thereof at least partly along the length of said edge in the device of modified Kalkanoglu.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and would facilitate the mounting and installation of the solar module roofing tiles on a roof when it has a portion that does not comprise of solar cells. 
Regarding claim 13, modified Kalkanoglu discloses all the claim limitations as set forth above. Shiao further discloses the sealing membrane extends beyond the at least one edge of the solar module by a distance W (as set forth above), but the reference does not expressly disclose W is 3-45cm.
As the cost of construction and optimal coverage of the roof by the solar modules are variables that can be modified, among others, by adjusting said length of sealing membrane In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 14, modified Kalkanoglu discloses all the claim limitations as set forth above. Shiao further discloses a backsheet (110), wherein the sealing membrane is formed by a portion of the backsheet that extends beyond the at least one edge of the solar module (as set forth above).
Regarding claim 15, modified Kalkanoglu discloses all the claim limitations as set forth above. Shiao further discloses the sealing membrane is formed by a strip of material attached along the at least one edge of the solar module (as set forth above).
claim 19, modified Kalkanoglu discloses all the claim limitations as set forth above. Shiao further discloses the sealing membrane extends beyond the at least one edge of the solar module by a distance W (as set forth above), but the reference does not expressly disclose W is 10-30 cm.
As the cost of construction and optimal coverage of the roof by the solar modules are variables that can be modified, among others, by adjusting said length of sealing membrane that extends beyond the at least one edge of the solar module, with said construction cost increasing and optimal coverage of the roof varying as the length of sealing membrane that extends beyond the at last one edge of the solar module is increased, the precise length of sealing membrane that extends beyond the at last one edge of the solar module would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed length of sealing membrane that extends beyond the at last one edge of the solar module cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the length of sealing membrane that extends beyond the at last one edge of the solar module in the apparatus of modified Kalkanoglu to obtain the desired balance between the construction cost and the optimal coverage of the roof by the solar modules (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Response to Arguments
Applicant's arguments filed 7/13/21 have been fully considered but they are not persuasive. 
Applicant argues that Kataoka is silent with respect to coloring the fibers of the non-woven fabric of glass fiber in a manner as is recited by Applicant in the claims. However, the rejection is based on the combination of the teachings of Kalkanoglu and Kataoka, such that Kalkanoglu teaches the use of pigments within the front encpasulant and Kataoka teaches the incorporation of a non-woven fabric of glass fiber in the front encapsulant, such that the combination of the two teachings would yield filaments that are coated with the coloring agent as claimed.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that the pigments of Kalkanoglu would not adhere to the individual fibers in the non-woven fabric from Kataoka in the manner as recited by Applicant in the claims and would be seated adjacent the fibers, encapsulated in the resin. However, it is noted that the claim has only required “filaments dyed or coated with said coloring agent in said second color” and makes no mentioning of adhering pigments to individual fibers as asserted. Therefore, the argument was not found to be persuasive.
Applicant also argues that a combination of Kalkanoglu and Kataoka would raise the concern of the distribution of pigment in the encapsulant resin and would be possible to view 
Applicant finally argues that it would not have been obvious to combine the teachings of Kalkanoglu in Figures 9 and 10 with the non-woven fabric of glass fiber of Kataoka because a skilled person would most probably encapsulate the fabric of glass fiber in a transparent encapsulant resin and maintain the film including the pigment and would not result in fibers individually covered with pigment. However, the teachings of Kalkanoglu in Figures 9 and 10 were not relied upon and the argument is mere speculation of what one skilled in the art would do, such that the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kataoka teaches that reinforcement in the form of a non-woven glass fiber can be provided to the module and the thickness of the sealant can be maintained when the surface is covered by a fluorosresin film instead of glass, where the film can be easily scratched or damaged, as set forth in the Office Action above. Therefore, a prima facie case of obviousness has been established.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721